Citation Nr: 1729152	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-44 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1973.  The Veteran died in August 2007, and the Appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014 the Appellant testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.  

In a February 2015 the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Legacy Content Manager Documents reveals the December 2014 Board hearing transcript.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was cardiorespiratory failure due to or as a consequence of lung cancer.  

2.  The Veteran was likely exposed to non-tactical (commercial) herbicides in service while stationed in Thailand.

3.  The Veteran had smoked a half pack of cigarettes per day in service, and in 2007 was noted as having a 30 year history of smoking cigarettes. 

4.  The probative evidence of record weighs against finding that the Veteran's terminal lung cancer was due to his service, to include his likely exposure to non-tactical (commercial) herbicides in service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

For a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103 (a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-53.  

The Board acknowledges that the Appellant has not been provided with a specific letter providing such notice.  However, the Board finds that the Appellant has demonstrated actual knowledge of the requirements necessary to substantiate her claim by providing a map of the U-Tapao Air Force Base and providing relevant testimony at the December 2014 Board Hearing.  Additionally, neither the Appellant nor her representative has asserted a deficiency in the notice provided.  Therefore, the Board finds that simply remanding for to provide notice to the Appellant would needlessly delay the decision without any benefit flowing to the Appellant.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting the appellant in the procurement of service treatment records, pertinent post-service treatment records.  38 U.S.C.A. § 5103A (West 2014).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Appellant has not identified any records that have not been requested or obtained. 

Section 5103A(a) of the United States Code also requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  The Board obtained a VA medical opinion in June 2016.  The Board acknowledges the September 2016 statement in which the Appellant's representative asserted that the June 2016 opinion was incomplete and did not include any information on the Veteran's infections on active duty.  However, the VA examiner specifically noted the Veteran's in-service infections as explained in the Board remand directives.  Therefore, the Board finds the June 2016 opinion is adequate because it is based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 
As previously noted, the Appellant was provided an opportunity to set forth her contentions before a Veterans Law Judges in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Appellant has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the February 2015 Board remand directives, which included attempting to obtain outstanding treatment records and obtaining a VA medical opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the Appellant was not provided with notice for a cause of death claim as instructed in the February 2015 Board remand.  However, as also noted above, the Appellant has demonstrated actual knowledge of the information necessary to substantiate her claim and the Appellant nor her representative has alleged any deficiencies.  Therefore, the Board finds that an additional remand is not necessary.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Appellant contends that the Veteran's lung cancer was caused by his in-service exposure to herbicides while he was stationed in Thailand.   

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or is etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1). 

In determining whether the disability that resulted in the death of the veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (a).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Turning to the evidence of record, the Veteran died in August 2007 and the immediate cause of the Veteran's death was cardiorespiratory failure due to or as a consequence of lung cancer.  At the time of his death, the Veteran was not service-connected for any disability and did not have any service connection claims pending.

The Veteran's personnel records show that the Veteran was stationed at the U-Tapao Air Force Base in Thailand.  The record includes an undated VA Memorandum, citing to the Project CHECO Southeast Asia Report: Base Defense in Thailand that states that there are no records of tactical herbicide spraying in Thailand after 1964.  While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The Memorandum states that only commercial herbicides that would have been approved by the Armed Forces Pest Control Board were used within the Thailand base, such as small-scale brush or weed clearing activity along the flight line or around living quarters.  The Memorandum reiterated that there are no records of such activity involving tactical herbicides.  See also M21-1MR, IV.ii.2.C.10.r. 
Here, the Appellant submitted a map of the U-Tapao Air Force Base, circa 1972, that shows that the airmen barracks were situated next to the base perimeter on the southwest side of the base.  This evidence tends to indicate that the Veteran was exposed to non-tactical (commercial) pesticides and herbicides.  As there is no confirmation of the use of tactical herbicides, (i.e., those herbicides specifically listed at 38 C.F.R. § 3.307 (a)(6)), presumptive service connection is not available.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of lung cancer or a lung disorder; rather, the treatment is for other non-related issues, such as skin conditions on the face and feet.  The Veteran's October 1973 separation report of medical examination shows that the Veteran was noted as smoking half a pack a day; his lungs and chest were noted as normal, as confirmed by an October 1973 chest x-ray that was negative.  

Post-service VA treatment records show that the Veteran was diagnosed with lung cancer in March 2006.  A July 2007 VA treatment record shows that the Veteran had a 30-plus year history of smoking.    

At the December 2014 Board hearing, the Appellant testified that during the summer time the Veteran would break out in blisters all over his body.  The Appellant testified that the Veteran told her that it was due to serving in Thailand.  She reported that the Veteran could not wear any clothing because of the size of the blisters.  

In a June 2016 VA opinion, the examiner restated the Board remand directives and concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that Veteran's service records did not document lung cancer or respiratory failure, but rather for unrelated skin problems.  The examiner noted his review of the file, to include documentation of non-tactical (commercial) pesticides and herbicides, the map showing the Veteran's barracks 100 yards away from the perimeter, his history of being a long-term smoker, the Veteran's statements during his lifetime, the Veteran's wife's statements during the appeal, the Board's prior remand, and the Veteran's terminal medical records.  In all, the examiner found that the Veteran's history of smoking was the likely cause of his lung cancer.   

Based on the above, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Specifically, the June 2016 VA opinion is highly probative on the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2016 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's pertinent records and is accompanied by a sufficient explanation.  The Board thus finds that the June 2016 opinion is dispositive of the nexus question in this case.
The Board acknowledges the Appellant's assertions that the Veteran's lung cancer was related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of lung cancer falls outside the realm of common knowledge of a lay person.  In this regard, while the Appellant is competent to report her observations, any opinion regarding whether the Veteran's lung cancer was related his military service, to include exposure to non-tactical herbicides and in-service treatment for non-lung related complaints, requires medical expertise that the Appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Appellant's assertions that the Veteran's lung cancer was in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's lung cancer is properly afforded such consideration, as it is an enumerated chronic condition under 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  However, the Appellant does not contend, and the evidence of record does not show, that the Veteran suffered from chronic respiratory symptoms linked to his ultimate lung cancer diagnosis since service or that lung cancer manifested to a compensable degree within a year of separation.  Instead, the evidence of record shows that the Veteran was not diagnosed with lung cancer until March 2006, over 30 years after service.

Therefore, the Board finds that the weight of the evidence is against a finding of service connection for the cause of the Veteran's death.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
	
ORDER

Entitlement to service connection for the Veteran's cause of death is denied.  




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


